Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 19, 2017

                                      No. 04-16-00566-CR

                         EX PARTE GEORGE RODRIGUEZ, JR.,

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 14-03-11476-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Patricia O. Alvarez, Justice

        On January 11, 2017, this court issued an opinion affirming the trial court’s denial of
appellant’s application for writ of habeas corpus seeking relief from double jeopardy following
the trial court’s declaring a mistrial in appellant’s underlying criminal case. A motion for
rehearing is due on January 26, 2017. On January 11, 2017, appellant filed a motion requesting a
ninety-day extension of time in which to file his motion for rehearing because the trial court has
appointed new appellate counsel for appellant. Because the record in this appeal is not lengthy,
we grant the motion in part and deny the motion in part.

       Appellant’s motion for rehearing is due no later than March 27, 2017. No further
extensions of time will be considered absent extenuating circumstances.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court